DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims fail to recite the weight bases of the components. For art purposes, the examiner construes the components are based on the total weight of the composition. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over CARNEY et al. (U.S. Publication No. 2013/0196134, hereinafter CARNEY) in view of WO 2016/084777 (hereinafter, FUJISHIRO).
Regarding claims 1, 7, 9-11, CARNEY teaches a base film comprises a chemically converted polyimide in the amount from 71 to 96 weight percent of the base film. The base film further comprises a pigment and a matting agent. The matting agent is present in an amount from 1.6 to 10 weight percent and the pigment is present in an amount from 2 to 9 weight percent of the base film (Abstract). Pigments include black pigments such as cobalt oxide, Fe-Mn-Bi black, Fe-Mn oxide spinel black, (Fe,Mn)2O3 black, copper chromite black spinel, and etc. [0100]. The base film has a 60 degree gloss value of 2 to 35, for example 2, 3, 4, 5, and 10 [0024] (air side [0035] or both sides [0191]). Matting agent include silicas, alumina, barium sulfate, and mixtures thereof [0109]. The disclosure is directed to coverlay films comprising the base film in combination with an adhesive layer (Abstract; [0006 and 0176]).
However, CARNEY teaches a polyimide having a refractive index of 1.74 or less. 
In the same endeavor of coverlay film (p. 22), FUJISHIRO teaches a polyimide film excellent in light transmittance, heat resistance, and having a low linear expansion coefficient at a high temperature (p. 6). The film made of polyimide has a refractive index of 1.50 to 1.70 (p.11).
Given CARNEY teaches the base film comprising polyimide, it would have been obvious to been obvious to a person of ordinary skill in the art at the time the invention was made to have provided the polyimide having a refractive index of 1.50 to 1.70 with the base film of CARNEY for the benefit of obtaining coverlay films that are excellent in light transmittance, heat resistance, and having a low linear expansion coefficient at a high temperature as taught by CARNEY. It is well settled that it is prima facie obvious to combine two ingredients, each of which is targeted by the prior art to be useful for the same purpose.  In re Linder 457 F,2d 506,509, 173 USPQ 356, 359 (CCPA 1972).
However, CARNEY and FUJISHIRO do not explicitly teach the single layer polymer film has an L* color of 33 or less. 
Given the combined disclosures of CARNEY and FUJISHIRO teaches the claimed components, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have reasonably expected the combined disclosures would intrinsically possess a polymer film having an L* color of 33 or less. The courts have held that “a compound and all its properties are mutually inseparable”,  In re Papesch, 315F.2d 381, 137 USPQ 42, 51 (CCPA 1963).  Further, attention is drawn to MPEP 2112.01, which states that “products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.”, In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658  (Fed. Cir. 1990).
Regarding claim 2, CARNEY and FUJISHIRO do not disclose submicron particles as claimed. However, the claim limitations recite, “50 wt% or less” the term “or less” includes zero. Therefore, the submicron particles are not required. 
Regarding claims 3 and 4, CARNEY teaches in the base film examples of suitable dianhydrides for use in the polyimides include aromatic anhydrides, aliphatic anhydrides, and mixtures thereof [0036]. The aromatic anhydride includes 2,2-bis(3,4-dicarboxyphenyl)hexafluoropropane [0042].
Regarding claims 5 and 6, CARNEY teaches in the base film examples of suitable diamines for use in the polyimides include aromatic diamines, aliphatic diamines, and mixtures thereof [0062]. The aromatic diamine includes 9,9’-bis(4-amino)fluorine [0071].
Regarding claim 8, CARNEY teaches the base film has a thickness from 8 to 152 microns (Abstract; [0006 and 0101]). 
Closest Prior Art
With regard to claims 12-20, the closest prior art is CARNEY et al. (U.S. 2013/0196134) which fails to disclose wherein a surface of the single layer polymer film has been textured and has a maximum roughness (Spv) of 7 µm or more. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVE V HALL whose telephone number is (571)270-7738. The examiner can normally be reached M-F, 9 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Sui Choi can be reached on (571)272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEVE V. HALL
Primary Examiner
Art Unit 1763



/DEVE V HALL/Primary Examiner, Art Unit 1763